Per Curiam.
1. “ County authorities may legally levy a tax not exceeding 100 per cent, of the State tax, to pay accumulated debts and current expenses of the county, without any reference to a recommendation of the grand jury. Civil Code (1910), § 507. . . If 100 per cent, of the State tax be not sufficient to pay the accumulated debts and current expenses of the county, the authorities have power to raise a tax for county purposes, over and above the tax of 100 per cent, of the State tax, and not to exceed 50 per cent, of the State tax for the year it is levied, ‘ provided two thirds of the grand jury, at the first or spring term of their respective counties, recommend such tax.” Civil Code (1910), § 508; Sheffield v. Chancy, 138 Ga. 686 (75 S. E. 1112). And see Civil Code, § 513, for enumeration of purposes for which county taxes may be assessed.” Wright v. Southern Ry. Co., 146 Ga. 581 (5, 6) (91 S. E. 681).
*335No. 2875.
September 30, 1922.
(а) Applying the foregoing rulings and. the provisions of the Civil Code (1910), § S10, to the facts of the present case, the court did not err in rendering judgment in favor of the plaintiff in fi. fa., and against the defendant in fi. fa., and in ordering that the fi. fa. proceed.
(б) Request was made that the decision in the Wright case, supra, be reviewed and overruled; but inasmuch as that decision was concurred in by only five Justices, it is not necessary that it be reviewed with a view of overruling it. However, we now adhere to the ruling above quoted.
2. Civil Code sections 507 and 508 are not obnoxious to art. 7, sec. 7, par. 1, of the constitution of this State (§ 6563), which provides that “The debt hereafter incurred by any county, municipal corporation, or political division of this State, except as in this constitution provided for, shall not exceed seven per centum of the assessed value of all the taxable property therein; and no such county, municipality, or division shall incur any new debt except for a temporary loan or loans to supply casual deficiencies of revenue, not to exceed one fifth of one per centum of the assessed value of the taxable property therein, without the assent of two-thirds of the qualified voters thereof at an election for that purpose to be held as may be prescribed by law.”
3. The judgment of the court below was not error for any of the reasons assigned. Judgment affirmed.

All the Justices concur.

Karris, Karris & Witman and Edgar A. Neely, for plaintiff in error. W. E. Watkins, contra.